Citation Nr: 1035990	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  04-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for organic residuals of 
mercury.

2.  Entitlement to service connection for restless leg syndrome, 
to include as a result of exposure to mercury.

3.  Entitlement to service connection for an acquired psychiatric 
disorder to include depression, to include as a result of 
exposure to mercury.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service with the Coast Guard from December 
1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an October 2008 decision, the Board affirmed the July 2003 
rating decision.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In a March 2010 Memorandum Decision, the Court vacated the 
Board's October 2008 decision and remanded the matters to the 
Board for readjudication.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that the claimed disabilities are related to 
mercury exposure during service.  The Veteran has described his 
mercury exposure in various statements in support of his claim.  
In the February 2004 Notice of Disagreement, the Veteran 
indicated that he was stationed at Kilauea Point Light House from 
March 1953 to March 1954.  He indicated that he had maintenance 
and upkeep duties, including clearing and maintaining the prisms 
and light.  He stated that the light and prisms floated in a bowl 
of mercury.  The Veteran asserts that he developed mercury 
poisoning as a result of his in-service exposures.

The Veteran had a VA examination in July 2008.  In the memorandum 
opinion, the Court noted that the opinion was not adequate for 
rating purposes because the opinion appeared to have internal 
inconsistencies.  The Court observed that, in one part of the 
July 2008 examination report, the examiner appeared to accept 
that the Veteran was exposed to mercury in service, while, in 
another part of the report, the examiner appeared to question 
whether such exposure occurred.  The Court noted that the July 
2008 examiner's opinion was in conflict with the Board's factual 
stipulation that the Veteran was exposed to mercury during 
service.  The Court also found that the July 2008 examination was 
ambiguous in regard to whether additional objective testing would 
be helpful or necessary in regard to rendering a medical opinion 
about the Veteran's claim.  The Court found that the record was 
inadequate due to the lack of an adequate VA medical opinion.    

In light of the Court's finding that the 2008 VA examination was 
inadequate, the Board finds that a remand is warranted in order 
to obtain new VA examinations for the Veteran's claimed 
disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination 
for the claimed disabilities of organic 
residuals of mercury exposure and restless 
leg syndrome.  The examination should be 
performed by a physician with appropriate 
expertise to assess the medical effects of 
mercury exposure.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination, and the 
examination report should indicate that the 
claims file was reviewed.  The examiner 
should be advised that the Veteran's exposure 
to mercury during service is stipulated.

2.  The examiner should perform a thorough 
examination of the Veteran, to include any 
objective testing necessary to determine 
whether the Veteran has residuals of mercury 
exposure.  The examiner should state whether 
organic residuals of mercury exposure and 
restless leg syndrome are present.  The 
examiner should: 

a.  Diagnose any organic residuals and 
state whether such organic residuals are 
at least as likely as not (50 percent or 
greater likelihood) related to mercury 
exposure during service.  The examiner 
should provide a detailed rationale for 
the opinion.  The examiner's opinion 
should consider the service treatment 
records, the post-service VA examinations 
and the opinion by the toxicologist.  

b.  Indicate whether restless leg syndrome 
is present.  If restless leg syndrome is 
present and State whether restless leg 
syndrome is at least as likely as not 
related to service, including mercury 
exposure during service.  The examiner 
should provide a detailed rationale for 
the opinion.  

3.  The Veteran should be scheduled for a 
psychiatric examination.  The claims file 
should be provided for the examiner's review 
in conjunction with the examination, and the 
examination report should indicate that such 
a review was conducted.  The examiner should 
diagnose any acquired psychiatric disorder.  
The examiner should state whether an acquired 
psychiatric disorder is at least as likely as 
not (50 percent or greater likelihood) 
related to service, including mercury 
exposure in service.  The examiner should 
provide a detailed rationale for the opinion.  
The examiner's opinion should consider the 
service treatment records, the post-service 
VA examinations and the opinion by the 
toxicologist.  

4.  Following the requested development, the 
claims should be readjudicated based upon all 
of the evidence of record. If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case and 
should have an applicable opportunity to 
respond.  The case should then be returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



